Citation Nr: 0609588	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-16 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to January 
1959 and from March 1961 to March 1964.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The August 2003 rating decision at issue also denied service 
connection for a skin disorder and for peripheral neuropathy.  
In response, the veteran's representative filed a timely 
notice of disagreement (NOD) in December 2003, and in return 
the RO sent them a statement of the case (SOC) in April 2004 
concerning all three issues (PTSD, skin disorder and 
peripheral neuropathy).  The veteran wrote the RO in May 
2004, in response to the SOC, describing in some detail the 
stressful events in service that he believes caused his PTSD.  
But his letter did not mention the claimed skin disorder or 
peripheral neuropathy, nor did any other subsequent 
communication received from him or his representative until a 
July 2005 Hearing Memorandum.

The regulations require that a substantive appeal (VA Form 9 
or equivalent statement) must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
SOC to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2005).  Here, because the substantive 
appeal that was received within this specified time frame 
only discussed one of the three issues - service connection 
for PTSD - which were addressed in the SOC, and because no 
subsequent communication that was received within the 
allotted time period discussed the other two issues, the 
veteran perfected a timely appeal of only one claim - for 
PTSD.  So this is the only issue currently before the Board.  
See 38 C.F.R. § 20.200 (2005).



This claim for PTSD, however, must be further developed 
before being decided.  So it is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on 
his part.


REMAND

According to 38 C.F.R. § 3.304(f) (2005), service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999); 
65 Fed. Reg. 6256-6258 (2000).



Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, his lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in 
these situations, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The veteran does not appear to be contending that he is a 
combat veteran.  And while his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  His military occupational specialty (MOS) was 
traffic analyst.  So, as there is no objective evidence to 
show combat participation by him, the law requires that his 
claimed stressors be corroborated by evidence other than his 
lay testimony or the diagnosis of PTSD.  

In support of his claim of service connection for PTSD, the 
veteran has provided a history of various stressors.  They 
include seeing several guards who had been killed during May 
or June 1962 (some of whom were South Vietnamese), 
including one guard who was decapitated within one week of 
the veteran's arrival at Ton Son Nhut airbase in Saigon in 
April 1962, the bombing of a bar in Saigon wherein two 
soldiers from the 57th Helicopter Unit were killed, and 
witnessing on a daily basis the hosing down of blood from the 
landing strip and the helicopters that returned with dead and 
wounded soldiers.  The records indicate the veteran was 
assigned to the Third Radio Relay Unit (87-9415).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced these attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.  Given the Court's 
judicial rulings, the RO should ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) to attempt to verify 
whether any of the stressors occurred as claimed by the 
veteran.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prepare a letter asking the JSRRC to 
provide any available information that 
might corroborate the veteran's claimed 
stressors in service.  To facilitate 
this, include copies of personnel records 
showing the veteran's service dates, 
duties, and units of assignment, etc.

2.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to military 
service, schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of his 
military service.  The examiner should 
indicate whether the veteran satisfies 
the DSM-IV criteria for a diagnosis of 
PTSD and, if he does, render a 


medical opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the diagnosed 
PTSD is a result of the established 
stressors in service.  (Note: only the 
stressors that are independently verified 
can serve as grounds for the diagnosis of 
PTSD).  

3.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

